Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, Chang et al (US 8,502,747 B2), hereinafter Chang, teaches an antenna comprising a substrate 11 comprising a first edge, a second edge, a third edge and a fourth edge; a radiating element 12 supported by the substrate; and a ground conductor 13 supported by the substrate, the ground conductor comprising a first ground resonator 131 having a first length; a second ground resonator 132 having a second length greater than the first length of the first ground resonator, and a third ground resonator 13c having a third length greater than the first length of the first ground resonator, the second ground resonator located between the third ground and the first ground resonator.
Chang, however, fails to specifically teach that the first ground resonator is located between the second ground resonator and the radiating element.
Claims 20-31 are allowed for at least the reason for depending, either directly or indirectly, on claim 19.
Regarding claim 32, Chang teaches an antenna assembly comprising a substrate 11 comprising a first edge, a second edge, a third edge and a fourth edge; a radiating element 12 supported by the substrate; a ground conductor 13 supported by the substrate, the ground conductor comprising a first ground resonator 131 having a first length; a second ground resonator 132 having a second length greater than the first length of the first ground resonator, a third ground resonator 13c having a third length greater than the first length of the first ground resonator, the second ground resonator located between the third ground resonator and the first ground resonator; and a coaxial cable 20 that is connected with a feed point 20a for the radiating element as well as a ground point 20b of the ground conductor.
Chang, however, fails to specifically teach that the first ground resonator located between the second ground resonator and the radiating element.
Claims 33-38 are allowed for at least the reason for depending, either directly or indirectly, on claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845